' NOTE; This order is nonprecedential
United States Court of Appea|s for the Federa| Circuit
2009-3302
KURT CHADWELL,
Petitioner,
v.
lVlERiT SYSTEMS PROTECTlON BOARD,
Respondent,
and \
OFFlCE OF PERSONNEL MANAGEMENT,
|nteNenor.
Petition for review of the Merit Systems Protection Board
in DA300A080567-|-1.
0N MOT|ON
0 R D E R
The Oftice of Personne| Management (0PM) moves without opposition to reform
the official caption to designate the Merit Systems Protection Board as respondent OPM
also moves for leave to inteNene. Kurt Chadwel| opposes and moves without opposition
for a 30-day extension of time, until December 29, 2009, to file his brief. OPM replies.
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent
when the Board's decision concerns the procedure or jurisdiction of the Board. in this
case, the Board dismissed the appeal for lack of jurisdiction Thus, the Board is the
proper respondent in this petition for review.
Accordingly,